DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 19 August 2019 in reference to application 16/544,524.  Claims 1-9 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed toward a computer readable storage medium that has not been limited to non-transitory embodiments.  Additionally the corresponding portion of the specification (pages 22-23) does not clearly define computer readable storage mediums as non-transitory.  Thus the scope of the claim includes non-statutory transitory embodiments such as carrier waves and propagating signals.  Therefore claim 9 is non-statutory.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 1 recites the limitation "each grammar file" in line 2, “each grammar” in line 2, and “the decoder network” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim.

Claims 2-6 are indefinite as they depend on claim 1.

Claim 7 recites the limitation "each grammar file" in line 9, “each grammar” in line 9, and “the decoder network” in lines 12-13.  There is insufficient antecedent basis for these limitations in the claim.

Claim 8 recites the limitation "each grammar file" in line 5, “each grammar” in line 5, and “the decoder network” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.

Claim 9 recites the limitation "each grammar file" in line 4, “each grammar” in line 4, and “the decoder network” in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gandhe et al. (US Patent 10,121,467).

Consider claim 1, Gandhe teaches a method for building a decoding network for speech recognition (abstract), comprising: 
reading and parsing each grammar file, and building a network of each grammar (col 3, lines 6-15, example text from text corpuses used to generate Finite State Transducer [FST] models, i.e. networks.); 
reading an acoustic syllable mapping relationship table (col 6 lines 24-41, acoustic models mapping acoustic features to phoneme sounds, col 10 lines 9-15, recognition may be done on syllable level ), and deploying the network of each grammar as a syllable network (col 3 lines 10-30, building network, col 12 lines 65 – col 13 lines 40, FSTs may be created by combining other FSTs and may be granular to particular 
performing a merge minimization operation for each syllable network to form the decoding network (col 12 lines 47-60, minimization by merging nodes, also see col 3 lines 12-35, col 26, lines 24-65 accounting for similar nodes).

Consider claim 2, Gandhe teaches the method according to claim 1, wherein the reading and parsing each grammar file comprises: 
parsing each grammar file to obtain dictionary information and a connection relationship in each grammar file (col 3 lines 5-20, determining statistics from example corpus such as how often certain words appear and combinations of certain words appear).

Consider claim 5, Gandhe teaches the method according to claim 1, wherein the syllable is a pronunciation of each word (col 10, lines 9-15, acoustic units such as syllables and phonemes, col 14 lines 60-67 representing the sounds of a word.  i.e. pronunciation).

Consider claim 6, Gandhe teaches the method according to claim 1, wherein the performing a merge minimization operation for each syllable network comprises: optimizing combinations of the respective syllable networks by using a computer graph theory method (col 12 lines 47-60, minimization by merging nodes, also see col 3 lines 12-35, col 26, lines 24-65 accounting for similar nodes).

Consider claim 7, Gandhe teaches a speech recognition method (abstract), comprising: 
obtaining target audio data (Col 5 Lines 54-60, receiving input speech through microphone); 
extracting a target filter bank feature in the target audio data (col 5 lines 60- col 6 lines 10, feature coefficients such as MFCCs); 
taking the target filter bank feature in the target audio data as input data of a speech recognizer (col 6 line 10-45, inputting feature vectors into ASR), and 
obtaining target word sequence data corresponding to the target audio data, 
wherein the speech recognizer comprises an acoustic model, a language model (col 5 lines 57-62, acoustic model, language model) and a decoding network (col 3, lines 6-15, Finite State Transducer [FST] models, i.e. networks), wherein the decoding network is built by: 
reading and parsing each grammar file, and building a network of each grammar (col 3, lines 6-15, example text from text corpuses used to generate Finite State Transducer [FST] models, i.e. networks.); 
reading an acoustic syllable mapping relationship table (col 6 lines 24-41, acoustic models mapping acoustic features to phoneme sounds, col 10 lines 9-15, recognition may be done on syllable level ), and deploying the network of each grammar as a syllable network (col 3 lines 10-30, building network, col 12 lines 65 – col 13 lines 40, FSTs may be created by combining other FSTs and may be granular to particular acoustic units which may be include phonemes, senons, etc at col 13 lines 30-040, col 10 lines 9-15, syllable level); and 


Consider claim 8, Gandhe teaches a computer device (figure 13), comprising a memory (fig. 13 memory 1306), a processor (processor 1304) and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program (col 33 lines 22-37, memory storing programs), implements the method for building a decoding network for speech recognition, wherein the method comprises: 
reading and parsing each grammar file, and building a network of each grammar (col 3, lines 6-15, example text from text corpuses used to generate Finite State Transducer [FST] models, i.e. networks.); 
reading an acoustic syllable mapping relationship table (col 6 lines 24-41, acoustic models mapping acoustic features to phoneme sounds, col 10 lines 9-15, recognition may be done on syllable level ), and deploying the network of each grammar as a syllable network (col 3 lines 10-30, building network, col 12 lines 65 – col 13 lines 40, FSTs may be created by combining other FSTs and may be granular to particular acoustic units which may be include phonemes, senons, etc at col 13 lines 30-040, col 10 lines 9-15, syllable level) ); and 
performing a merge minimization operation for each syllable network to form the decoding network (col 12 lines 47-60, minimization by merging nodes, also see col 3 lines 12-35, col 26, lines 24-65 accounting for similar nodes).

Consider claim 9, Gandhe teaches a computer-readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements the method for building a decoding network for speech recognition (col 33 lines 22-37, memory storing programs), wherein the method comprises: 
reading and parsing each grammar file, and building a network of each grammar (col 3, lines 6-15, example text from text corpuses used to generate Finite State Transducer [FST] models, i.e. networks.); 
reading an acoustic syllable mapping relationship table (col 6 lines 24-41, acoustic models mapping acoustic features to phoneme sounds, col 10 lines 9-15, recognition may be done on syllable level ), and deploying the network of each grammar as a syllable network (col 3 lines 10-30, building network, col 12 lines 65 – col 13 lines 40, FSTs may be created by combining other FSTs and may be granular to particular acoustic units which may be include phonemes, senons, etc at col 13 lines 30-040, col 10 lines 9-15, syllable level) ); and 
performing a merge minimization operation for each syllable network to form the decoding network (col 12 lines 47-60, minimization by merging nodes, also see col 3 lines 12-35, col 26, lines 24-65 accounting for similar nodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhe in view of Vanhouckle et al. (US Patent 9,460,711).

Consider claim 3, Gandhe teaches the method according to claim 1, but does not specifically teach wherein the acoustic syllable mapping relationship table is a pre-trained Deep Neural Network (DNN) model.
In the same field of speech recognition, Vanhouckle teaches wherein the acoustic syllable mapping relationship table is a pre-trained Deep Neural Network (DNN) model (col 4 lines 57-67, DNN used to map acoustic features to phonetic states, i.e. portions of syllables ).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use DNNs as taught by Vanhouckle as the acoustic models in 

Consider claim 4, Gandhe and Vanhouckle teach the method according to claim 3, wherein deploying the network of each grammar as a syllable network comprises: 
each word in the network of each grammar is replaced with the DNN model of the word (Gandhe col 3 lines 10-30, building network, col 12 lines 65 – col 13 lines 40, FSTs may be created by combining other FSTs and may be granular to particular acoustic units which may be include phonemes, senons, etc at col 13 lines 30-040, Vanhouckle col 4 lines 57-67, DNN used to map acoustic features to phonetic states), and 
the DNN model (Vanhouckle col 4 lines 57-67, DNN used to map acoustic features to phonetic states) containing a transition probability between syllables constituting the word (Gandhe col 10  lines 33-37 transition probabilities, Vanhouckle col 5 lines 1-16, DNN modeling probabilities and transitions with HMM as well).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joublin et al. (US PAP 2008/0082337) teaches using syllable models and merging similar syllable nodes as well see para 0052 for example.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658